Title: George Ticknor to Thomas Jefferson, 15 March 1816
From: Ticknor, George
To: Jefferson, Thomas


          
            
              Dear Sir,
               Göttingen March 15. 1816.—
            
            I have already in my letters from London, and in the letters I have written you from here Oct. 14. Oct. 30. and Novem. 25. told you of so many changes in my plans, that, if I were not sure that you will appreciate my reasons, I should be almost ashamed to write you now to tell you of another. The truth, however is, that I find Göttingen so entirely suited to my purposes—the opportunities and means and inducements to pursue those studies to which I mean to devote my life are so admirable here,—that I have determined to protract my stay in Europe in order to enjoy them one year longer. To this resolution I came on the 27. Jan. in consequence of letters received the day before from home, and as I, of course at the same time determined to defer my visit to France a year longer, I immediately made arrangements for the purchase of your Books in Paris. I could have easily effected this by a literary friend of mine there, but as I knew Mr. Warden’s personal respect for you and as you had told me that he is “an excellent bibliograph,” I wrote to him on the same 27th of Jany desiring him to procure them. A few days since I received his answer of Feb. 12. in which he very willingly promised to undertake it. To day, I have received your favour of Jan. 14. and have instantly written to him and given him your supplement to your catalogue. I hope these arrangements will meet your approbation, and I think they will, as they are the best I could make, though I should much have preferred to purchase them myself, because it is the only opportunity I may ever have of returning you the many obligations you have conferred on me. This I could have done to great advantage in Holland, where the general poverty and increasing the failing spirit of literature has made the classicks disgracefully cheap; but, then your list was not received or even made out. In Germany, I have thought it best to do nothing, for the strong spirit of recovered independence, tho’ not freedom, and the perpetual literary labour of the learned make those old editions of the classicks which you desire very rare, and from 120 to 150 per cent. higher than in Holland and probably 50 or 60 higher than in Paris.—If, however, you should like to have any of the recent editions, which have given a new and more philosophical and acute character to the study of antiquity, Germany and Göttingen will best afford them, or if a year hence you should need anything from France or Italy, I shall eagerly seize the opportunity to procure it, and can safely forward it to you, as I am continually sending books to America.—
            The letters, however, which your kindness gave me have embarassed me much more than the commission for the books. I have already told you that immediately on my arrival here, I sent the one for the Baron de Moll directly to him by one of the professors and since then, I have returned you the one for Mons. de Nemours, as he is already in the U.S. I could easily send the others to France, but La Fayette and Kosciuzko are no longer there and I can neither procure Mons. Say’s addresse or even ascertain in what quarter of the world he is. They, therefore, still remain with me waiting for favourable circumstances.
            The longer I have continued here, the better I have been satisfied with my situation, and the more reasons and inducements I have found to protract my residence. The state of society is, indeed, poor; but the means and opportunities for pursuing the study of the languages particularly the ancient, are, I am persuaded, entirely unrivalled. As I have already written you in my long letter on German literature, I was told even in England and by Dr Parr, England’s best and perhaps, vainest classical scholar, that Germany was farther advanced in the study of antiquity than any other nation. This I find to be true. The men of letters here bring a philosophical spirit to the labour of exposition which is wanting in the same class in all other countries. The consequence is that the study of the classicks has taken a new and more free turn within the last forty years and Germany now leaves England at least twenty years behind in the course where before it always stood first. This has been chiefly effected by the constitution of their Universities, where the professors are kept perpetually in a grinding state of excitement and emulation, and by the constitution of their literary society generally, which admits no man to its honours, who has not written a good book. The consequence, to be sure, is, that ye professors are more envious and jealous of each other than can be well imagined by one who has not been actually within the atmosphere of their spleen, and that more bad and indifferent books are printed than in any country in the world, but then the converse of both is true; and they have more learned professors and authors at this moment, than England & France put together.
            I would gladly hope, that the favour of your correspondence may be continued to me from time to time even after the commission for your books has been executed. If you feel any interest in the state of literature in Germany, which has sprung forth in the last thirty years as unbidden and as perfect as the miraculous harvest of Jason, I can be able to give you occasionally-pleasant information—and when I reach France, I shall be able to write to you from the midst of your old friends and from a place associated in your imagination with very many interesting though, perhaps, not always pleasant recollections.—If these slight inducements are sufficient with your own kindness to procure me the favour of an occasional letter, I shall feel myself under new obligations to you.—I shall, also, feel it as a great favour, if you will give me your opinion on the prospects of learning in the U. S. and the best means of promoting it—a subject which now occupies much of my attention.—
            I pray you to remember me very respectfully and gratefully to your family.—
            
              Your obliged & obedt sert
              Geo: Ticknor
            
          
          
            Letters to me, I believe, will continue to come more safely and quickly through the hands of my father.
          
        